416 So. 2d 859 (1982)
LONE STAR OF FLORIDA and Scott Wetzel Services, Appellants,
v.
Justo RODRIGUEZ, Deceased, et al., Appellees.
No. AH-268.
District Court of Appeal of Florida, First District.
July 13, 1982.
Jerry V. Wilkey, Coral Gables, for appellants.
Jerold Feuer, Miami, for appellees.
PER CURIAM.
This cause is before us on appeal and cross-appeal from a workers' compensation order awarding death benefits, costs, interest, and attorney's fees. The medical testimony established a direct causal relation between claimants' decedent's June 20, 1979, industrial accident and his subsequent fatal coronary atherosclerosis. See Sosenko v. American Airmotive Corp., 156 So. 2d 489 (Fla. 1963). Under such circumstances, it is unnecessary to show unusual strain or over-exertion pursuant to Victor Wine & Liquor, Inc. v. Beasley, 141 So. 2d 581 (Fla. 1961). Accordingly, the order is AFFIRMED.
BOOTH, WENTWORTH and WIGGINTON, JJ., concur.